52 N.Y.2d 849 (1981)
Joseph Lurie, Individually and as Administrator of The Estate of Miriam Lurie, Deceased, Appellant,
v.
State of New York et al., Respondents. (Claim No. 59811.)
Court of Appeals of the State of New York.
Argued December 16, 1980.
Decided January 8, 1981.
Richter & Werbalowsky for appellant.
Robert Abrams, Attorney-General (Dennis Hurley and Shirley Adelson Siegel of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (73 AD2d 1006).